DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 10/16/2019 has/have been considered. The submission(s) is/are in compliance with the provisions of 37 CFR § 1.97.

Claim Objections
Claim(s) 14 is/are objected to because of there appears to be an additional “and” in the phrase “and and a reduced-pressure trap”. The Examiner suggests removing an “and”.
Dependent claim 15 is objected to for the reasons presented above with respect to objected claim(s) 14 and in view of their dependence thereon.


Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1. Claim(s) 1 is/are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent No. 9849708 to Ernst et al. (hereinafter “Ernst”).
With respect to claim 1, Ernst discloses a system (FIG. 3 Abstract) comprising: a web moving through the system, the web comprising media and a printing liquid (112 FIG. 1 claim 1); a microwave source to apply microwaves to the web and printing fluid (108 FIG. 1 col. 3 lines 14-47); and a cage to reduce emission of microwaves from the system (FIG.s 1 and 3).


Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1. Claim(s) 2-15 is/are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent No. 9849708 to Ernst et al. (hereinafter “Ernst”) in view of U.S. Patent Publication No. 20090031579 to Piatt et al. (hereinafter “Piatt”).
With respect to claim 2, Ernst discloses the system.
However, Ernst fails to specifically disclose:
a microwave-transparent air- bearing encompassing the microwave source (claim 6).

a microwave-transparent air- bearing encompassing the microwave source (claim 6).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the microwave-transparent air- bearing as disclosed by Piatt with the method/apparatus of Ernst. The motivation for doing so would have been to improve drying.  ([0027] of Piatt).
With respect to claim 3, Ernst in view of Piatt discloses a web moving in a first direction (FIG. 1 [0027]); a support under the web, the support separated from the web by a gap, the gap having a height and a length; and a counter-current air flow along the length of the gap in a direction counter to the first direction (FIG. 4 [0030]).
With respect to claim 4, Ernst in view of Piatt discloses wherein the support is an air-bearing ([0007]).
With respect to claim 5, Ernst in view of Piatt discloses wherein the gap is less than 1 millimeter in height (FIG. 4).
With respect to claim 6, Ernst in view of Piatt discloses wherein the gap is less than a height of a boundary layer of the web (FIG. 1 and FIG. 4).
With respect to claim 7, Ernst in view of Piatt discloses further comprising a trap, the trap located on an upstream side of the web of the gap and the trap comprising a lower pressure to collect material extracted from the web ([0013]).
claim 8, Ernst in view of Piatt discloses wherein the support rotates such that a surface of the support in the gap is moving counter to the first direction (FIG. 5).
With respect to claim 9, Ernst in view of Piatt discloses wherein the system prevents passage of 90% of material comprising a boundary layer of the web through the gap ([0027]).
With respect to claim 10, Ernst in view of Piatt discloses further comprising an electromagnetic radiation source applying electromagnetic radiation to the web in the gap ([0015]).
With respect to claim 11, Ernst in view of Piatt discloses wherein the electromagnetic radiation source is a microwave source ([0025]).
With respect to claim 12, Ernst in view of Piatt discloses wherein the electromagnetic radiation source is located inside the support (FIG. 5).
With respect to claim 13, Ernst in view of Piatt discloses wherein the support is an air-bearing and waste heat from the electromagnetic radiation source heat air passing through the air- bearing ([0027]).
With respect to claim 14, Ernst in view of Piatt discloses A system comprising: a web moving in a first direction, the web comprising media and a printing liquid ([0007]); a plurality of identical modules, each module comprising: a support located under the web, an area between the support and the web forming a gap with a height and length, wherein: the height being the separation of the support and the web, the length being in the first direction, and an air flow flowing the length of the gap, the air flow moving counter to the first direction; a microwave source to apply microwaves to the web an ultraviolet (UV) source to apply ultraviolet light to the web; an infrared (UR) source to apply infrared light to the web; and and a reduced-pressure trap on an upstream side of the gap of a first module of the plurality of modules, the trap collecting material released from the web (FIG.s3 and 4 [0007] [0025]-[0028]).
With respect to claim 15, Ernst in view of Piatt discloses wherein different modules of the plurality of modules apply different amounts of power individually to air supply, counter rotational speed, and the microwave sources of the respective modules (FIG. 7 of Ernst).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley W Thies whose telephone number is (571)270-5667.  The examiner can normally be reached on M-F 9:30 am -6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRADLEY W THIES/Primary Examiner, Art Unit 2853